Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 126-141 and 146-149 are pending in the present application.  Claim 137 stand withdrawn from further consideration as being drawn to a nonelected species.  Claims 126-136, 138-141 and 146-149 will be examined according to MPEP § 803.02.

Double Patenting
The rejection of claims 126-136 and 138-141 on the ground of nonstatutory double patenting over claims US Patents Nos. 8,580,969 and 9,365,493 is maintained and claims 146-149 are rejected on the ground of nonstatutory double patenting over claims US Patents Nos. 8,580,969 and 9,365,493.
Applicant’s statement that the rejection be held in abeyance until allowable subject matter is noted.

Claim Rejections - 35 USC § 102
The rejection of claims 126-129, 131, 136 and 138-141 under 35 USC 102(b) over Pfizer & Co. Inc. (GB 1077598) is withdrawn.

The rejection of claims 126, 128-131, 136 and 138-141 under 35 USC 102(b) over Roeper is withdrawn.

Claim(s) 146 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pfizer & Co., Inc. (GB 935384).
Pfizer & Co., Inc. teaches 

    PNG
    media_image1.png
    142
    268
    media_image1.png
    Greyscale
(see the entire article, especially Example XXXV).  The compound taught by the reference is encompassed by the instant claim.

Claim Rejections - 35 USC § 103
Claims 126-131, 136, 138-141 and 146-149 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy et al. (US 8,173,624).
Levy teaches substituted tetracycline compounds of the formula:

    PNG
    media_image2.png
    148
    343
    media_image2.png
    Greyscale
wherein
X is CR6’R6, wherein each of R6 and R6’ is hydrogen, hydroxyl, halogen, etc.
Each of R2, R2’, R3, R10, R11 and R12 is hydrogen;
R4 is NR4’R4” wherein R4 and R4” is alkyl or hydrogen; and 
7, R8 and R9 is hydrogen, hydroxyl, halogen, alkyl, aryl, alkoxy, alkylamino, amino, heterocyclic, etc., for use in treating various diseases (see the entire article, especially col. 7, lines 1-19; col. 12, line 9 – col. 13, line 7).  The reference exemplifies numerous compounds such as: 

    PNG
    media_image3.png
    158
    361
    media_image3.png
    Greyscale
(see cols. 127/128, compound #2); 

    PNG
    media_image4.png
    192
    279
    media_image4.png
    Greyscale
(see cols. 151/152, compound #5);

    PNG
    media_image5.png
    146
    308
    media_image5.png
    Greyscale
(see cols. 219/220, compound #4);

    PNG
    media_image6.png
    160
    377
    media_image6.png
    Greyscale
(see cols. 237/238, compound #4);

    PNG
    media_image7.png
    321
    427
    media_image7.png
    Greyscale
(see cols. 239/240, compounds #s 6 and 7);

    PNG
    media_image8.png
    317
    378
    media_image8.png
    Greyscale
(see cols. 367/368, for example, compounds #s 1 and 4);

    PNG
    media_image9.png
    148
    314
    media_image9.png
    Greyscale
(see cols. 373/374, for example compound #1), etc.
Each of the cited compounds above differs from the claimed compounds in exemplifying -N(RE)2 as -N(CH3)2.  However, as discussed above, the reference teaches R4 is NR4’R4” wherein R4 and R4” is alkyl or hydrogen.  Therefore, modification of any of the above compounds by replacing the exemplified dimethylamino group with an amino or methylamino or a methylethylamino, etc. group would have been obvious to the skilled artisan in the art at the time of the present invention.  The motivation would be based on the teaching by the reference that any of the compounds of the prior art genus, including the claimed compounds, would have similar properties.
Claims 148 and 149 further differ by reciting at least one instance of R7 is ORG and one instance of R7 is substituted or unsubstituted heterocycle.
As noted above, the reference exemplifies numerous compounds including

    PNG
    media_image3.png
    158
    361
    media_image3.png
    Greyscale
,
    PNG
    media_image4.png
    192
    279
    media_image4.png
    Greyscale
, 
    PNG
    media_image10.png
    156
    355
    media_image10.png
    Greyscale
, etc.  Based on the teaching of equivalence 7, R8 and R9), the skilled artisan would also be motivated to add or replace any of hydrogen or dimethylamino as exemplified by the above compounds with an alkoxy group with the reasonable expectation of obtaining compounds useful as taught by the reference.
In short, the instant claims recite compounds not exemplified by the reference.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus taught by the reference, including that of the instant claims, because an ordinary artisan would have the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as the genus as a whole.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/BARBARA P BADIO/Primary Examiner, Art Unit 1628